Citation Nr: 0028291	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-46 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1974 to April 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office's (RO's) 
Committee on Waivers and Compromises (Committee).  An August 
1994 decision on waiver by the Committee denied the veteran's 
request for a waiver of his overpayment indebtedness in the 
amount of $8,099.80.


REMAND

The veteran's appeal was first before the Board in April 
1998.  At that time, the Board determined that the veteran 
had raised two issues with regard to overpayment.  First, the 
veteran questioned the basic validity of the indebtedness, 
and second, the veteran contended that recovery of the debt 
would be against equity and good conscience, due to claimed 
financial hardship.  As to the former, the Board noted that 
before a claim for waiver of overpayment could be 
adjudicated, the matter of whether the overpayment was 
properly created must first be adjudicated.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The Board also noted that 
the RO had not adjudicated this aspect of the veteran's 
appeal.

The Board remanded the veteran's claim to the RO, directing 
that the RO provide the veteran with the opportunity to 
submit a current Financial Status Report and any additional 
documentation regarding his claim.  The Board also directed 
the RO to adjudicate whether the debt was properly created.  
If the RO determined that the debt was properly created and, 
therefore, valid, the RO was to refer the amount to the 
Committee for consideration of the veteran's request for 
waiver.  The RO was also to provide the veteran with a 
supplemental statement of the case, in which the RO informed 
the veteran of the reasons and bases for both the 
determination as to the validity of the indebtedness and the 
waiver determination.

Current review of the veteran's claims file and the 
development accomplished subsequent to the Board's April 1998 
indicates that the RO failed to comply with the Board's 
remand directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Specifically, a May 1999 
administrative note indicates that the veteran's debt was 
properly created and that it did not require a statement of 
the case or reinstatement of benefits by the Adjudication 
division.  In March 2000, the RO then provided the veteran 
with a supplemental statement of the case as to its waiver 
determination only.  The veteran was not provided with any 
notice, including applicable law and regulations, as to the 
validity of the indebtedness.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance with remand directives by 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Id.

As such, given that the RO did not comply with the Board's 
remand directive to adjudicate the validity of the 
indebtedness and to provide the veteran with notice, i.e., a 
supplemental statement of the case, as to this aspect of the 
veteran's claim, further appellate review of the veteran's 
claim will be deferred pending another REMAND for the 
required actions:

1.  The RO must adjudicate whether the 
debt was properly created, based upon 
consideration of all applicable law and 
regulations.  If the RO decides that the 
$8,099.80 debt was properly created and 
is, therefore, valid, the RO should 
provide notice to the veteran, including 
the relevant laws and regulations 
regarding validity.  

2.  If the debt is found to be valid, 
wholly or in part, the veteran should be 
provided the opportunity to submit a 
current Financial Status Report and 
additional argument and/or supporting 
documentation regarding his claim, and 
the Committee should re-consider the 
veteran's request for waiver under the 
standard of equity and good conscience in 
light of the veteran's current financial 
status.

3.  After the above development has been 
accomplished, if the veteran's appeal 
remains denied wholly or in part, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


